DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-21 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 8/4/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-15, and 17-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0154928 by Lee in view of US Patent Number 7,900,585 to Lee.  

Regarding claim 1
A receiving cavity of a collar unit device enclosure (see cavity for post 302 in Figure 3);
A metal electrode probe (electrode 300), wherein at least one elastomeric ring encircles the metal electrode probe (see gaskets 310, 312 in Figure 3), wherein the metal electrode probe comprises a first end and a second end (see Figure 3);
The receiving cavity for receiving the metal electrode probe, the receiving the metal electrode probe comprising securing the metal electrode probe to the collar unit device (see Figure 3), wherein the at least one elastomeric ring mechanically isolates the metal electrode probe from the receiving cavity (paragraph 30 discloses “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 from the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”);
The metal electrode probe for detecting vibrations of at least one acoustic event and transferring vibrations of the at least one acoustic event to a piezoelectric element located within the collar unit device enclosure (paragraph 30 discloses “The vibration sensor 100 includes an exposed probe 300 adapted to engage the throat of the dog and move in response to vibrations of the dog’s vocal cords…the post connects to a transverse member 306 that is in engagement with a piezoelectric sensor 308”) and Figure 3 shows probe 300 positioned within case 304);
The piezoelectric element for receiving the vibrations of the least one acoustic event, the receiving the vibrations including generating an electrical signal proportional to the frequency and magnitude of the vibrations (paragraph 23 
A retainer component for securing the piezoelectric element in a secured position (case 304), wherein the retainer component encircles the piezoelectric element (the case for the vibration sensor would encircle the piezoelectric element within the sensor);
The at least one processor for receiving and processing the electrical signal (paragraph 25 discloses “A controller or processing device 106 monitors the amplified output and activates the stimulus delivery mechanism 108 as necessary”).  
Lee (‘928) does not disclose a retainer component located within the collar unit device enclosure for securing the piezoelectric element in a secured position, wherein the retainer component encircles and surrounds the piezoelectric element, wherein the secured position comprises the retainer component trapping the piezoelectric element between a spacer and the first end of the metal electrode probe, wherein the secured position comprises the retainer component maintaining a conductive element in a fixed position, wherein the conductive element provides electrical communication between the piezoelectric element and at least one processor of the collar unit device.  However, this limitation is taught by Lee (‘585).  Lee discloses a retainer component (preloading mechanism 23) located within a collar unit device enclosure (housing 16) for securing the piezoelectric element in a secured position, wherein the retainer component encircles and surrounds the piezoelectric element (column 4, lines 59-61 discloses “the preloading 

Regarding claim 2 (dependent on claim 1), Lee (‘928) discloses the second end of the metal electrode probe being in contact with a skin of an animal.  Paragraph 23 discloses “The vibration sensor 100 is typically placed in contact with the throat of the dog so as to measure vibrations produced by the vocal cords of the dog”. 

Regarding claim 3 (dependent on claim 1)¸ Lee (‘928) discloses the at least one acoustic event comprising at least one bark.  Paragraph 23 discloses “The piezoelectric 

Regarding claim 4 (dependent on claim 1)¸ Lee (‘928) discloses the isolating comprising minimizing damping of the vibrations by the receiving cavity.   Paragraph 30 discloses “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 from the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”.

Regarding claim 5 (dependent on claim 1, Lee (‘928) discloses the isolating comprising preventing an exchange of energy from the receiving cavity to the metal electrode probe.  paragraph 30 discloses “the outer gasket 310 and the inner gasket 312 serve to isolate the vibration sensor 100 from the case 304 to reduce the detection of vibrations transferred through the case 304 instead of the probe 300”.  

Regarding claim 6 (dependent on claim 1), Lee (‘928) does not explicitly disclose the at least one elastomeric ring is removable.  However, gaskets are well-known in the art to be removable, and it would be obvious to a person having ordinary skill in the art to make gaskets 310, 312 removable in order to replace them as they become worn.

Regarding claim 7 (dependent on claim 1), Lee (‘525) further teaches the at least one elastomeric ring being over-molded onto the metal electrode probe.  Column 3, lines 26-

Regarding claim 8 (dependent on claim 1), Lee (‘928) discloses a retainer component for securing the piezoelectric element in a secured position, wherein the secured position comprises a surface of the piezoelectric element maintaining contact with the first end of the metal electrode probe, wherein the retainer component comprises a retainer and a spacer.  Figure 3 shows piezoelectric sensor 308 being maintained in contact with transverse member 306 of probe 300, wherein the case forms a retainer and gasket 314 forms a spacer.

Regarding claim 10 (dependent on claim 8)¸ Lee (‘525) does not disclose the retainer component comprising an inwardly projecting retainer rim).  However, column 4, lines 61-67 disclose “the preloading mechanism preloads, i.e., partially compresses, the transducer 22 form the top, that is from the side opposite the first electrode 12 with respect to the transducer 22.  It should be mechanism can preload the transducer 22 from the bottom without departing form the scope or spirit of the present invention”.  Preloading the transducer 22 from the bottom (that is, the side facing first electrode 12) would require the preloading mechanism to extend over the side of the transducer facing the electrode.  It would be obvious to a person having ordinary skill in the art to modify the preloading mechanism to have an inwardly projecting retainer rim in order to cover and preload the side of the transducer facing the electrode.  



Regarding claim 11 (dependent on claim 10), Lee (‘928) does not disclose the outer diameter of the spacer being approximately equal to an interior diameter of the retainer component.  However, it would have been an obvious matter of design choice to make the gasket whatever size was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 12 (dependent on claim 11)¸ Lee (‘928) does not disclose the diameter of the piezoelectric element being approximately equal to an outer diameter of the spacer.  However, it would have been an obvious matter of design choice to make the gasket and piezoelectric sensor of whatever size was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 13 (dependent on claim 12), Lee (‘928) and Lee (‘525) do not disclose securing the piezoelectric element in the secured position comprising the retainer screws positioned through the retainer openings and threadably secured to screw bosses on an interior floor of the collar unit device.  However, the examiner takes official notice that the use of openings and retainers screws to retain parts of a housing is notoriously well-known in the art, and it would be obvious to a person having ordinary skill in the art to modify Lee (‘928) and Lee (‘525) to use retainer openings and retainer screws as a known way to close the collar casing.  Since the applicant has not traversed the examiner’s official notice, the notice is taken to be admitted prior art (see MPEP 2144.03(C), second paragraph).


Regarding claim 14 (dependent on claim 10), Lee (‘928) does not disclose the outer circumferential surface of the spacer being adjacent an inner circumferential surface of the retainer component in the secured position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the gasket wherever was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 15 (dependent on claim 14), Lee (‘928) does not disclose an upper surface of the spacer being adjacent a lower surface of the inwardly projecting retainer rim in the secured position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the gasket wherever was desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17 (dependent on claim 1), Lee (‘585) further teaches the metal electrode probe including a metal electrode probe insert and a metal electrode probe tip, wherein the metal electrode probe insert includes the first end, wherein the metal electrode probe tip includes the second end (see the insert 21 and electrode 12 in Figure 2).

Regarding claim 18 (dependent on claim 17), Lee (‘585) further teaches discloses receiving the metal electrode probe comprising securing the metal electrode probe insert to the collar unit device (see Figure 2).

Regarding claim 19 dependent on claim 18), Lee (‘585) further teaches the metal electrode tip being threadably attached to the metal electrode probe insert (column 4, lines 6-8 disclose “the conductive insert 21 includes a male threaded portion that is compatible with a female threaded portion of the first electrode 12”).  

Regarding claim 20, Lee (‘928) discloses a collar unit device (paragraph 9 discloses “An apparatus for controlling the barking of a dog through application of a spray deterrent, or spray control bark collar is shown and described”) comprising:
A receiving cavity of a collar unit device enclosure (see cavity for post 302 in Figure 3) for receiving a metal electrode probe (electrode 300), wherein at least one elastomeric ring encircles the metal electrode probe (see gaskets 310, 312 in 
A piezoelectric element (piezoelectric sensor 308) located within the collar unit device enclosure (case 304);
Wherein the secured position comprises the retainer component urging a first surface of the piezoelectric element toward a second surface of the metal electrode probe, wherein the secured position comprises the first surface maintaining contact with the second surface (see transverse member 306 and piezoelectric sensor 308 in Figure 3);
The metal electrode probe for detecting vibrations of at least one acoustic event and transferring vibrations of the at least one acoustic event to a piezoelectric element (paragraph 30 discloses “The vibration sensor 100 includes an exposed probe 300 adapted to engage the throat of the dog and move in response to vibrations of the dog’s vocal cords…the post connects to a transverse member 306 that is in engagement with a piezoelectric sensor 308”));
The piezoelectric element for receiving the vibrations of the least one acoustic event, the receiving the vibrations including generating an electrical signal proportional to the frequency and magnitude of the vibrations (paragraph 23 discloses “An amplifier 102 amplifies the output of the vibration sensor 100 to 
The at least one processor for receiving and processing the electrical signal (paragraph 25 discloses “A controller or processing device 106 monitors the amplified output and activates the stimulus delivery mechanism 108 as necessary”).
Lee (‘928) does not disclose a retainer component located within the collar unit device enclosure for securing the piezoelectric element in a secured position, wherein the retainer component encircles and surrounds the piezoelectric element, wherein the secured position comprises the retainer component trapping the piezoelectric element between a spacer and the metal electrode probe, wherein the secured position comprises the retainer component urging a first surface of the piezoelectric element toward a second surface of the metal electrode probe, wherein the secured position comprises the first surface maintaining contact with the second surface, wherein the secured position comprises the retainer component maintaining a conductive element in a fixed position, wherein the conductive element provides electrical communication between the piezoelectric element and at least one processor of the collar unit device.  However, this limitation is taught by Lee (‘585).  Lee discloses a retainer component (preloading mechanism 23) located within a collar unit device enclosure (housing 16) for securing the piezoelectric element in a secured position, wherein the retainer component encircles and surrounds the piezoelectric element (column 4, lines 59-61 discloses “the preloading mechanism 23 compresses the edges of the transducer 22 to increase the response time and sensitivity of the transducer 22”), wherein the secured position comprises the retainer 
  
Claims 9, 16, and 21 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2003/0154928 by Lee in view of US Patent Number 7,900,585 to Lee, in further view of US Patent Number 5,601,054 to So.  

Regarding claims 9 (dependent on claim 8) and 21 (dependent on claim 20), Lee does not disclose the retainer component comprising a damping element between the piezoelectric element and the first end of the metal electrode probe, wherein the contact comprises the surface of the piezoelectric element in contact with the damping element, wherein the contact comprises the damping element in contact with the first end of the metal electrode probe.  However, this limitation is taught by So.  So discloses a silicone layer 44 between vibration signal detecting means 22 and electrode 26.  So suggests that though this, “the vibration signal transmitted through the electrode 26 can be cushioned”.  It would be obvious to a person having ordinary skill in the art to modify Lee using the teachings from So in order to cushion the vibrations through the electrode to avoid damage to the components.  

Regarding claim 16 (dependent on claim 15), Lee (‘928) discloses a lower surface of the spacer contacts an outer peripheral surface of the piezoelectric element in the secured position (see Figure 3).  
So further teaches the contacting includes pressing the piezoelectric element towards retaining feet positioned on the interior floor (Figure 2A shows a cushioning member 36 that comprises a retainer feet positioned on the interior floor).  

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered.
Applicant’s arguments regarding the 35 USC 112 rejection are persuasive and the rejection is withdrawn.  
Applicant’s arguments regarding the retainer component are moot in view of the current grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642